NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOY TECHNOLOGIES, INC. AND JOY MM
DELAWARE, INC., '
Plaintiffs-AppeZlants,
l V.
NORTH AMERICAN REBUILD CO., INC., __
Defendant-Appellee.
2012-1061 `
Appea1 from the United States District Court for the
Western District of Pennsy1vania in case no. O5~CV-1066,
Chief Judge Gary L. Lancaster.
ON MOTION
Before LoUR1E, PRosT, and M0oRE, Circuit Judges.
PER CuRiAM.
0 R D E R
Joy Techno1ogies Inc. et a1. move without opposition
to transfer this appeal to the United StateS Court of
Appea1s for the Third Circuit. Joy also moves for an
extension of time to file their opening brief

soIELE PHAR;MA v. LUPiN LTD 2
0N MOTION
Before LOURIE, PROST, and MOORE, C'ircuit Judges.
MO0RE, Circuit Judge.
0 R D E R
Lupin Ltd. and Lupin Pharmaceuticals (Lupin) move
for a stay, pending disposition of this appeal, of the pre-
lin1inary injunction entered by the United States District
Court for the District of Delaware. Scie1e Pharma Inc.,
Andrx Corp., Andrx Pharmaceuticals Inc., AndrX Phar-
maceuticals LLC, Andrx Laboratories Inc., Andrx EU
Ltd., and Andrx Labs LLC (Shionogi) oppose. Lupin
replies Lupin previously requested an expedited briefing
schedule on appeal, which was granted
To obtain a stay, pending appeal, a movant must estab-
lish a strong likelihood of success on the merits or, failing
that, nonetheless demonstrate a substantial case on the
merits provided that the harm factors militate in its favor
Hilton v. Brounskill, 481 U.S. 77O, 778 (1987). 111 deciding
whether to grant a stay, pending appeal, this court "as-
sesses the movant's chances of success on the merits and
weighs the equities as they affect the parties and the
public." E. I. du Pont de Nemours & Co. v. Phillips Petro-
learn Co., 835 F.2d 277, 278 (Fed. Cir. 1987). See also
Stondard Havens Pr0ds. u. Gencor In.dus., 897 F.2d 511
(Fed. Cir. 1990).
The district court’s order imposing the preliminary in-
junction failed to even address Lupin’s obviousness argu-
ments The district court did not make any findings of fact
or any conclusions of law regarding Lupin’s obviousness
arguments In its subsequent order denying Lupin’s re-
quest for a stay of the injunction, the district court ac-
knowledged Lupin’s obviousness arguments, but failed to